TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00855-CV



                                     Kenneth Lobell, Appellant

                                                   v.

                                Capital Transport, LLC, Appellee1


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
         NO. 257,590, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In this interlocutory appeal, Kenneth Lobell, a Louisiana resident, appeals the trial

court’s order overruling his special appearance challenging the trial court’s personal jurisdiction over

him. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(7); Tex. R. Civ. P. 120a. Capital Transport,

LLC; Capital Oil Field Services, LLC; and Chad Denton sued Lobell, three companies owned by

Lobell (the Lobell Companies), and three other individual defendants in Bell County. Lobell and

the Lobell Companies filed a joint special appearance.2 The trial court sustained the special

appearance as to the Lobell Companies and overruled it as to Lobell. For the reasons that follow,

we affirm the trial court’s order.



       1
         Capital Transport, LLC; Capital Oil Field Services, LLC; and Chad Denton are plaintiffs
in the proceeding below. Lobell’s notice of appeal did not list all of the plaintiffs/appellees
individually. We refer to appellees as Capital Transport.
       2
           The other defendants also filed special appearances that are not before us in this appeal.
                     FACTUAL AND PROCEDURAL BACKGROUND3

               Denton and Randy Baker, both Texas residents, had worked with Buster Stabinski

and Chad Hansen for a number of years on construction and disaster relief projects through several

companies they formed or owned. One of those companies was Capital Transport, LLC, a Louisiana

limited liability company located in Round Rock, Texas, in which Denton is the sole member. In

the spring of 2011, the men formed the idea to develop and build a “man camp” to provide

temporary residences, logistics, and transportation services to workers in the newly developing oil

fields in North Dakota. It appears from the record that this new venture was to be undertaken

through Capital Transport, LLC, and through new companies to be formed—although the individuals

dispute whether a partnership was formed between them.4            They agreed to use the name

Capital Riggers Lodge as the name of the company housing the oil field workers. Through

Capital Transport, LLC, and Capital Riggers Lodge, preliminary steps were taken, including securing

water rights, applying for a conditional use permit, entering into a uniform offer to purchase land,

entering into master agreements with various oil field companies, drafting marketing and

informational booklets to provide to prospective investors, and developing a logo.

               In the summer of 2011, the four men decided to change the name of the man camp

housing the workers to Capital Lodge and form a Texas limited liability company, Capital Lodging,

to build it; however, upon learning from the Texas Secretary of State that the name Capital Lodging



       3
        The factual and procedural background is taken from the record. Much of the factual
background is disputed.
       4
         The record reflects that Denton and Hansen believed a partnership existed but that Baker
and Stabinski did not believe a partnership was formed.

                                                 2
was already taken, Denton formed Capital Oil Field Services, which Capital Transport alleges was

to serve as “the primary name of the partnerships to be formed by the partners.”5 Having determined

that they needed additional funding, they decided to defer formation of Capital Lodging, LLC, until

they found an investor.

               Either Baker or Stabinski located Lobell as a potential investor, and in July 2011,

Stabinski informed Denton that Lobell had resources and funding to contribute. Baker and Stabinski

met with Lobell in Louisiana to discuss the project, and over the next few months, the five men

discussed the project by telephone conversations, text messages, and emails. It was decided that

Lobell would form Capital Lodging, LLC, and be its sole member. According to Capital Transport,

Lobell agreed to enter into an operating agreement with the others, providing that 65% of the rents

and deposits would go to Lobell and 35% would go to the others until Lobell’s investment was

recouped, at which time each would receive 20% of the profits. Capital Transport also alleges that

in late July 2011, while Denton was in Texas and Lobell was in Louisiana, Denton and Lobell agreed

by telephone to operate the trucking aspect of the project through Capital Transport and use a new

bank account at Chase Bank in Round Rock. Around the same time, Lobell bought an 80-acre tract

of land in North Dakota proposed as the site for the man camp in his own name and registered

Capital Lodging, LLC, with the secretary of state in Louisiana.




       5
          Capital Transport alleges that the marketing materials show the name and logo “Capital”
with the full name “Capital Oil Field Services LLC.” Capital Transport also alleges that “Capital
Transport, LLC’s operation would generate operating cash, development costs and a source of capital
development” and that “[s]ubsequent projects were to be placed within the ‘family’ of partnerships
operated by Capital Oil Field Services, LLC.”

                                                3
               Capital Transport alleges that around this same time, Baker told Denton that the

highest priority was to get the project up and running and that the operating agreement would be put

in place when Lobell drafted it. Through Capital Transport, LLC, and Capital Oil Field Services,

Denton prepared applications for insurance, contractor licenses, and other documents, proceeding

under the impression that the five men had formed a partnership. Capital Transport further alleges

that during this time period, Baker and Hansen told Denton they needed to concentrate on the man

camp and defer work on Capital Transport, LLC’s business of trucking and oil rig transportation.

In August, Denton became concerned about the status of the operating agreement and traveled to

North Dakota. He observed numerous trucks and equipment trailers bearing the name “Capital” and

“Capital Oil Field Services” on the sides and employees wearing baseball caps, shirts, and jackets

with the name “Capital Oil Field Services.” Concerned that the others had not been candid with him

about concentrating on the man camp and deferring work on Capital Transport, LLC’s trucking

business in North Dakota, he drafted an operating agreement and presented it to Baker, Stabinski,

and Hansen. Within a day or two, Baker told Denton that Lobell did not want Denton to be involved

in any projects going forward. Denton then traveled to Louisiana to meet with Lobell. At the

meeting, Lobell informed Denton that he had never intended to enter into a partnership agreement

whereby he provided most of the funding but received only 20% of the profits. After that meeting,

Baker, Stabinski, and Hansen ceased communicating with Denton and refused to provide him any

information about Capital Lodging or the other business entities.

               Capital Transport filed this suit in Bell County, Texas, in June 2012, alleging breach

of partnership agreement and a variety of tort claims. After being served by substituted service



                                                 4
several months later, Lobell and the Lobell Companies filed a verified special appearance under

Rule 120a of the Texas Rules of Civil Procedure, asserting that the trial court lacked personal

jurisdiction over them. See Tex. R. Civ. P. 120a.6 Lobell and the Lobell companies did not attend

the hearing on their special appearance. At the hearing, both sides offered argument and evidence,

and Denton testified. The trial court sustained the special appearance of the Lobell Companies and

denied Lobell’s special appearance. Lobell then filed this appeal.


                                  LONG-ARM JURISDICTION

               Texas courts may assert jurisdiction over a nonresident defendant if (1) the Texas

long-arm statute authorizes the exercise of jurisdiction and (2) the exercise of jurisdiction is

consistent with federal and state constitutional guarantees of due process. Moki Mac River

Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007); see Tex. Civ. Prac. & Rem. Code § 17.042

(Texas long-arm statute).     The Texas long-arm statute authorizes Texas courts to exercise

jurisdiction over a nonresident defendant who “does business” in the state or


       (1) contracts by mail or otherwise with a Texas resident and either party is to perform
       the contract in whole or in part in this state;




       6
            In the meantime, Lobell had filed suit to quiet title to the man camp property against
Denton, Capital Transport, LLC, and Capital Oil Field Services in state court in North Dakota and
filed a motion seeking to cancel a lis pendens that the defendants had filed against the property. That
suit was removed to federal district court based on diversity jurisdiction. The federal district court
ordered the lis pendens cancelled and subsequently stayed that action pending a decision in the
first-filed Bell County action. Also at some time after the Bell County suit was filed, although the
record is not clear when, Lobell filed suit against Denton, Capital Transport, LLC, and Capital
Oil Field Services in state court in Louisiana. That case was also removed to federal court and
subsequently stayed.

                                                  5
        (2) commits a tort in whole or in part in this state; or

        (3) recruits Texas residents, directly or through an intermediary located in this state,
        for employment inside or outside this state.


Tex. Civ. Prac. & Rem. Code § 17.042. The Texas Supreme court has concluded that the Texas

long-arm statute allows Texas courts to exercise personal jurisdiction “‘as far as the federal

constitutional requirements of due process will permit.’” BMC Software Belg., N.V. v. Marchand,

83 S.W.3d 789, 795 (Tex. 2002) (quoting U-Anchor Advert., Inc. v. Burt, 553 S.W.2d 760, 762 (Tex.

1977)). Consequently, “the requirements of the Texas long-arm statute are satisfied if an assertion

of jurisdiction accords with federal due-process limitations.” Moki Mac, 221 S.W.3d at 575.

                The exercise of jurisdiction over a nonresident comports with federal due

process when (1) the nonresident has minimum contacts with the forum state, and (2) asserting

jurisdiction complies with traditional notions of fair play and substantial justice. Moncrief Oil Int’l,

Inc. v. OAO Gazprom, 414 S.W.3d 142, 150 (Tex. 2013); see International Shoe Co. v. Washington,

326 U.S. 310, 316 (1945). “A defendant establishes minimum contacts with a state when [he]

‘purposefully avails [himself] of the privilege of conducting activities within the forum state, thus

invoking the benefits and protections of its laws.’” Retamco Operating, Inc. v. Republic Drilling

Co., 278 S.W.3d 333, 338 (Tex. 2009) (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).

                The requirement of “purposeful availment” encompasses three considerations. First,

a court must consider only the defendant’s contacts with the forum, not the unilateral activity of

another party or a third person. Moki Mac, 221 S.W.3d at 575 (citing Michiana Easy Livin’ Country,

Inc. v. Holten, 168 S.W.3d 777, 784–85 (Tex. 2005)). In addition, the contacts on which jurisdiction



                                                   6
is based must be purposeful. Id. If the defendant’s Texas contacts are random, fortuitous, or

attenuated, the defendant is not subject to jurisdiction in Texas courts. Id. Finally, the defendant

must seek some benefit, advantage, or profit by availing himself of the jurisdiction of Texas. Id.

“The defendant’s activities, whether they consist of direct acts within Texas or conduct outside of

Texas, must justify a conclusion that the defendant could reasonably anticipate being called into a

Texas court.” American Type Culture Collection, Inc. v. Coleman, 83 S.W.3d 801, 806 (Tex. 2002)

(citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

                A nonresident defendant’s contacts with the forum state can give rise to either specific

or general jurisdiction. BMC Software, 83 S.W.3d at 795. General jurisdiction exists when the

defendant has made continuous and systematic contacts, such that the forum may exercise

jurisdiction over the defendant even if the alleged liability does not arise from or relate to those

contacts. Id. at 796. In contrast, specific jurisdiction exists only if the alleged liability arises out of

or is related to the defendant’s contacts with the forum. Moki Mac, 221 S.W.3d at 576. Here, the

parties agree that only specific jurisdiction is at issue in this case. When specific jurisdiction is

alleged, the focus of the minimum contacts analysis is the relationship among the defendant, the

forum, and the litigation. Id. at 575–76 (citing Helicopteros Nacionales de Colombia, S.A. v. Hall,

466 U.S. 408, 414 (1984)). If the court concludes that a nonresident defendant has minimum

contacts with Texas by purposefully availing himself of the privilege of conducting activities here,

it must then address whether the defendant’s alleged liability arises out of or is related to those

contacts. See id. at 579–85 (concluding that under relatedness requirement, there must be

“substantial connection” between contacts and operative facts of litigation).



                                                    7
               In determining whether asserting jurisdiction complies with traditional notions of fair

play and substantial justice the following additional factors should be considered, when appropriate:


       (1) the burden on the defendant; (2) the interests of the forum state in adjudicating
       the dispute; (3) the plaintiff’s interest in obtaining convenient and effective relief; (4)
       the interstate . . . judicial system’s interest in obtaining the most efficient resolution
       of controversies; and (5) the shared interest of the several . . . states in furthering
       fundamental substantive social policies.


Spir Star AG v. Kimich, 310 S.W.3d 868, 878 (Tex. 2010). Only in rare circumstances will the

exercise of jurisdiction not comport with fair play and substantial justice when the nonresident

defendant has purposefully established minimum contacts. Id.


                                    STANDARD OF REVIEW

               Under the Texas long-arm statute, the plaintiff bears the initial burden of pleading

sufficient allegations to bring a nonresident defendant within the personal jurisdiction of a Texas

court. BMC Software, 83 S.W.3d at 793. When the plaintiff meets this initial burden, the burden

shifts to the nonresident to negate all bases of personal jurisdiction asserted by the plaintiff. Id. A

defendant may negate jurisdiction on a legal basis by showing that even if the plaintiff’s allegations

are true, they do not establish jurisdiction. Kelly v. General Interior Constr., Inc., 301 S.W.3d 653,

659 (Tex. 2010). A defendant may also negate jurisdiction on a factual basis by introducing

evidence that rebuts the allegations in the pleadings. Id. Only relevant jurisdictional facts, rather

than the ultimate merits of the case, should be considered in deciding the issue of jurisdiction. See

Moncrief Oil, 414 S.W.3d at 156 n.15.




                                                   8
               When, as in this case, the trial court does not issue findings of fact and conclusions

of law, all facts necessary to support the judgment and supported by the evidence are implied. BMC

Software, 83 S.W.3d at 795. When the appellate record includes the reporter’s record and clerk’s

record, these implied findings are not conclusive and may be challenged for legal and factual

sufficiency. Id. The ultimate determination of whether a court has personal jurisdiction over a

defendant is a question of law that we review de novo. Moncrief Oil, 414 S.W.3d at 150. We need

not assess contacts on a claim-by-claim basis if all claims arise from the same forum contacts. Id.

at 150–51.


                                          DISCUSSION

               In three issues, Lobell argues that Capital Transport has not shown that Lobell

purposefully availed himself of the privileges and benefits of conducting business in Texas. Lobell

contends that Capital Transport’s claims of specific jurisdiction are based upon two factual

allegations: (1) that Lobell had telephone conversations with Denton and Baker based on an alleged

partnership and knew that they were Texas residents and (2) that when Denton was in North Dakota,

he saw Lobell’s employees wearing baseball caps bearing the name of Denton’s company. While

it is true that these are among Capital Transport’s allegations, Rule 120a requires the trial court to

determine a special appearance on the basis of not only the pleadings, but also any stipulations by

the parties, affidavits and attachments filed by the parties, results of discovery, and any oral

testimony. See Tex. R. Civ. P. 120a(3). Therefore, we must consider not only all of the allegations

in Capital Transport’s petition, but also the parties’ affidavits, exhibits, discovery responses, and

testimony that support or undermine the allegations. See Kelly, 301 S.W.3d at 658 n.4 (while


                                                  9
pleadings frame jurisdictional dispute, they are not dispositive, and court must consider additional

evidence cited in Rule 120a(3), though this additional evidence merely supports or undermines

allegations in pleadings).


Evidence

               Capital Transport’s live petition and the supporting affidavit of Denton contain the

following factual allegations:7


       •       Lobell agreed to participate in the companies to be formed for the man camp housing,
               transportation, and other oil field services projects and met with Baker more than
               once to negotiate and firm up details.

       •       Lobell agreed to fund and did fund Capital Lodging and was open to funding the
               projects for Capital Transport, LLC, and Capital Oil Field Services, LLC.

       •       Lobell agreed to enter into an operating agreement with the others and agreed to
               divide the profits 65% to Lobell and 35% to the others until Lobell recouped his
               investment, and then divide the profits 20% to each of the five partners.

       •       Lobell subsequently told Denton the partners’ split of profits was to be 68% to Lobell
               and 32% to the others, not 20% to each partner, but Lobell admitted that the original
               deal had been 20% to each partner.

       •       Denton and Lobell discussed operating the trucking project through Capital Transport
               using a new bank account at Chase Bank in Round Rock, Texas, and setting up a
               Capital Lodging account at Chase Bank in Round Rock, as well.

       •       In August 2011, Denton traveled to North Dakota where he saw trucks bearing the
               name “Capital” and “Capital Oil Field Services” and employees wearing baseball
               caps, shirts, and jackets bearing the name “Capital Oil Field Services.”




       7
          Although Lobell made a number of objections to Denton’s affidavit, the trial court, without
expressly ruling on the objections, admitted it for consideration of information specifically related
to jurisdiction.

                                                 10
        •       Lobell said he would tell the other partners to share their percentages of the profits
                granted to them by Lobell with Denton.

        •       Lobell told Denton he would get a return of ten times his investment.


Denton also testified at the special appearance hearing. In addition to testifying to many of the facts

alleged in the petition and stated in his affidavit, he also testified that the operations of the alleged

partnership business were conducted at his home in Round Rock, Texas. He stated that all of the

daily emails, phone calls, and text messages among the alleged partners, as well as the bill paying,

were done in Round Rock and that there had been more than 450 bill paying transactions performed

there. He also testified that the bank statements from the Chase account he and Lobell agreed to

set up came to his home office in Round Rock. Bank records and bills addressed to Denton’s

Round Rock address and photographs were admitted into evidence.8 Denton testified that the bank

statements reflected “partnership” transactions and debit cards issued to the alleged partners and

that the transactions included paying expenses for the alleged partners setting up the operations in

North Dakota. He stated that the photographs showed signs and stickers on equipment at the

“partnership” project with the Round Rock address and phone number. Based on this evidence,

Capital Transport argues that Lobell knew that he was dealing with a Texas resident, that the heart

of the operation would be in Texas, that there would be a bank account in Texas, that the bills would

be sent to and paid from Texas, that disbursements would be evaluated in and paid from Texas, that



        8
         At the hearing, Lobell made objections to the bank records and Capital Transport’s other
evidence that were overruled. In addition, in accordance with the trial court’s instructions, Lobell
submitted additional post-hearing objections to Capital Transport’s exhibits. However, no ruling
on those objections was issued by the trial court, and the record does not reflect that Lobell
sought one.

                                                   11
the money he invested would go to Texas before North Dakota, and that he was dealing with a

Texas entity.

                Lobell offered no testimony by affidavit and, as noted, did not appear at the hearing.

He filed a verified special appearance, which stated the following as facts:


       •        The man camp is wholly in North Dakota, and all pertinent facts occurred in North
                Dakota or Louisiana.

       •        There is an alternate forum (referring to the stayed case in North Dakota).

       •        He is not a Texas resident and does not have a place of business in Texas.


In the verified pleading, Lobell also denied that he has minimum contacts with Texas or has

purposefully availed himself of the privileges of conducting business in Texas and stated that for a

Texas court to assert personal jurisdiction over him is inconsistent with constitutional requirements

of due process. In addition, as attachments to pleadings, Lobell submitted the petition and the order

cancelling lis pendens from the proceeding in North Dakota and an excerpt from Denton’s testimony

in that proceeding. In that testimony, Denton stated that he did not intend to pay for the land in

North Dakota and instead was looking for an investor, that he talked to Lobell about setting up an

account with Chase Bank in Round Rock, that Baker, Stabinski, and Hansen refused to sign a written

partnership agreement when he went to North Dakota, and that he is the only governing person in

Capital Oil Field Services.




                                                 12
Minimum Contacts

               Capital Transport’s pleadings and evidence support an implied finding that Lobell

negotiated and entered into an oral agreement to, and did, fund and participate in a business venture

based in Texas, that he agreed to split the profits with others, including Texas residents, and that

the business venture resulted in ongoing activities performed in Texas. See Tex. Civ. Prac.

& Rem. Code § 17.042(1). The pleadings and evidence show that bills were sent to and paid from

Round Rock, Texas, and that Denton’s communications on behalf of Capital Transport concerning

the alleged partnership emanated from Texas, including Denton’s communications with Lobell in

which Capital Transport alleges that Lobell agreed to participate in the business and operate out of

an account with Chase Bank in Round Rock. Thus, the record reflects that Lobell “most

certainly knew that he was affiliating himself with” a business based in Texas when he created

continuing relationships with and obligations to Texas citizens Denton and Baker and that the

alleged partnership had a substantial connection with Texas. See Burger King Corp. v. Rudzewicz,

471 U.S. 462, 473, 479–80 (1985) (party who reaches out beyond one state and creates continuing

relationships and obligations with citizens of another state is subject to regulation in other state for

consequences of activities, and where all relevant notices and payments were sent to Florida and

agreements were made and enforced in Miami, franchisee defendant “most certainly knew that he

was affiliating himself with an enterprise based primarily in Florida,” and contract had substantial

connection with Florida).

               Capital Transport’s pleadings and evidence show that Lobell’s contacts with Texas

were his and not the unilateral conduct of another person; were purposeful and ongoing, not random,



                                                  13
isolated, or fortuitous; and were taken in an effort by Lobell to avail himself of the privilege of

conducting business in Texas by establishing an ongoing relationship with and obligations to Texas

residents in order to profit from a business operated out of Texas. See Moki Mac, 221 S.W.3d

at 575. Capital Transport’s allegations and evidence therefore establish that Lobell has minimum

contacts with Texas sufficient to meet the jurisdictional requirement of purposeful availment. See

id. at 579 (where Moki Mac’s profit stemmed from marketing activities directed at Texas customers,

Moki Mac had sufficient purposeful contact to satisfy first prong of jurisdictional due process).

Capital Transport’s allegations and evidence also establish that there is a substantial connection

between Lobell’s contacts and the operative facts of the litigation and that Lobell’s alleged liability

therefore arises from these contacts. See id. at 576, 579, 585. We therefore conclude that Capital

Transport met its initial burden of pleading sufficient allegations to satisfy jurisdictional due process

requirements and bring Lobell within the personal jurisdiction of a Texas court. See Burger King,
471 U.S. at 475–76 (where defendant has created continuing obligations to residents of forum, he

has availed himself of privilege of conducting business there, and it is reasonable to require him to

submit to litigation in forum); BMC Software, 83 S.W.3d at 793.

                Because Capital Transport met its initial jurisdictional burden, the burden shifted to

Lobell to negate all alleged bases of jurisdiction. See BMC Software, 83 S.W.3d at 793. The record

reflects that Lobell offered no pleadings or evidence to negate Capital Transport’s allegations and

evidence. The factual allegations contained in Lobell’s verified special appearance are insufficient

to negate Capital Transport’s allegations that he purposefully availed himself of the privilege of

conducting business by establishing contacts with Texas residents to profit from a Texas-based



                                                   14
venture. See Moki Mac, 221 S.W.3d at 575, 579. In fact, Lobell’s evidence does not even counter

Capital Transport’s specific jurisdictional allegations. Further, the legal conclusions contained in

the special appearance—that Lobell did not have minimum contacts with Texas, that he had not

purposefully availed himself of the privileges of conducting business in Texas, and that the exercise

of personal jurisdiction over Lobell by a Texas court is inconsistent with the constitutional

requirements of due process—are “substantially defective” conclusory statements and “amount to

no evidence. See Hoagland v. Butcher, 396 S.W.3d 182, 193 (Tex. App—Houston [14th Dist.]

2013, pet. denied) (citing Coastal Transp. Co. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227,

232 (Tex. 2004)). The only evidence Lobell submitted was exhibits from the stayed proceeding in

North Dakota, which have no bearing on Lobell’s contacts with Texas. And the excerpt from

Denton’s testimony in the North Dakota proceeding does not even address, much less refute,

Capital Transport’s allegations concerning Lobell’s contacts with Texas and actually repeats

Capital Transport’s allegation that Denton and Lobell discussed setting up the Chase Bank account

and other aspects of the business. Although Lobell cites to the memo line on Capital Transport,

LLC’s checks indicating that Denton is the sole member, that does not negate Capital Transport’s

jurisdictional allegations. We conclude that Lobell failed to meet his burden to negate all bases of

personal jurisdiction asserted by Capital Transport. See BMC Software, 83 S.W.3d at 793.


Fair Play and Substantial Justice

               Having concluded that the minimum contacts requirement is met, we must consider

whether the exercise of personal jurisdiction comports with traditional notions of fair play and

substantial justice. See Kimich, 310 S.W.3d at 878. We apply the factors set out above. See id.


                                                 15
Requiring Lobell to litigate Capital Transport’s claims in Texas would not pose an undue burden on

him. Because of modern transportation and communication, distance alone is generally insufficient

to defeat jurisdiction. Id. at 879. Moreover, Lobell resides in nearby Louisiana and has already

initiated litigation in more-distant North Dakota.        Further, Texas has a significant interest

in providing a forum for redressing harm endured by a Texas resident. See TexVa, Inc. v. Boone,

300 S.W.3d 879, 891 (Tex. App.—Dallas 2009, pet. denied) (Texas has compelling interest in

providing forum for redressing harm endured by resident of state). The record reflects that Capital

Transport has expended considerable effort and funds and has an interest in resolving this

controversy in Texas because that is where the litigation began. See Retamco, 278 S.W.3d at 341

(Retamco had interest in resolving controversy in Texas because that is where litigation began). The

federal proceedings in North Dakota and Louisiana are stayed pending resolution of the Texas case,

and the interstate judicial system’s interest in efficient resolution of controversies would best be

served by completion of this litigation in Texas. We do not find this to be one of those “rare

circumstances” in which, although the nonresident defendant has purposefully established minimum

contacts, the exercise of jurisdiction does not comport with fair play and substantial justice. See

Kimich, 310 S.W.3d at 878. On balance, the burden on Lobell is minimal and is outweighed by

Capital Transport’s and Texas’s interests in adjudicating this dispute here. The trial court’s assertion

of personal jurisdiction over Lobell comports with traditional notions of fair play and substantial

justice. See Kimich, 310 S.W.3d at 879–80; TexVa, 300 S.W.3d at 891.




                                                  16
                                          CONCLUSION

                We conclude that the pleadings and the evidence admitted at the hearing established

specific jurisdiction over Lobell and that Lobell failed to carry his burden to negate all bases for the

exercise of personal jurisdiction over him by a Texas court. We affirm the trial court’s order.



                                                __________________________________________
                                                Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Affirmed

Filed: December 15, 2015




                                                  17